Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 24 February 2021 has been entered. Claim 1 has been amended.  Claims 5-8 have been cancelled.  Claims 21 and 22 have been added.  Claims 1-4 and 9-22 are still pending in this application, with only claim 1 being independent.

Response to Arguments
Applicant’s arguments, see at least pages 7 and 8, filed 24 February 2021, with respect to the rejection of claim 5 in view of Cho and Shani have been fully considered and are persuasive.  The rejection of claim 5, which has now been amended into claim 1, has been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a light emitting module comprising an inclination of a first lateral surface with respect to the upper surface is smaller than an inclination of a second lateral surface with respect to the upper surface in combination with each and every remaining limitations of the claims.
Regarding independent claim 1, the prosecution history, especially at the previous Remarks by Applicant (24 FEB 2021, pages 7 and 8) clearly indicates the reasons for allowance.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875